DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I, Subspecies A in the reply filed on March 11, 2021 is acknowledged. Claims 1-9 are examined. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because “upward direction” does not make sense as in both positions, the cell plug is supported in an upward direction. A suggestion is to correct it to “top position”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In ¶0006, ¶0008, ¶0032, and ¶0038, “upward direction” does not make sense as both positions are supported in an upward direction and a suggestion is to correct it to “top position”. 
In ¶00057, the through hole 26a is mislabeled for through hole 27a. Instances of 26a should be corrected to 27a if that is the correct reference number. 
  In ¶00057, the silt 26b is mislabeled for slit 27b. Instances of 26b should be corrected to 27b if that is the correct reference number. 
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1 and 3, “upward direction” does not make sense as both positions are supported in an upward direction, such that the cell plug is orientated upwards, and a suggestion is to correct it to “top position”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 8 are rejected under 35 U.S.C. 102(a) as being anticipated by Olsthoorn et al. (US 5,215,427), herein after Olsthoorn.
Regarding claim 1, Olsthoorn teaches (Fig. 3) of a seedling raising device (Abstract, apparatus for lifting plant pots) comprising:
a cell plug (Fig. 4b, plant pot) for seedling raising (plant pots can hold a seedling raising) that is formed as a single pot body (plant pot is formed of a single pot body); and


Regarding claim 2, Olsthoorn teaches of wherein the supporting device is configured to support the cell plug in either one of the first supporting position (Fig. 4d, first supporting position with horizontal carriers 1 and 2) and the second supporting position (Fig. 5, second supporting position with carriers 6 and 7) in such a manner as to flexibly set an interval between the cell plugs (Fig. 5, flexibly set an interval between the cell plugs along the supporting device in the horizontal direction).

Regarding claim 3, Olsthoorn teaches (Fig. 3) of wherein the supporting device includes a first member (7) and a second member (6) that face each other (first member 7 and second member 6 faces each other) and is configured to be capable of changing an interval between the first member and the second member (Col. 4 lines 42-44, the interval between the members is adapted to the dimensions of the cell plugs to be displaced and thus, can be configured to be capable of changing the interval between the first and second members), 
first member (7) is provided with a first engaging portion extending in the horizontal direction (Fig. 3 and 4d, first member 7 has an engaging portion that touches the side of the cell plug extending in the horizontal direction), the second member is provided with a second engaging portion facing the first engaging portion (second engaging portion faces the first engaging portion) and extending in the horizontal direction (Fig. 3 and 4d, second member 6 has an engaging portion facing the first engaging portion that touches the side of the cell plug extending in the horizontal direction), the cell plug is slidable in the horizontal direction while being engaged with the first engaging portion and the second engaging portion (Fig. 5, cell plug is slidable in the horizontal direction while being engaged with the first and second engaging portion), the first member is provided with a first mounting portion extending in the horizontal direction (Fig. 5, first member 7 has mounting potion at the top surface extending in the horizontal position), the second member is provided with a second mounting portion facing the first mounting portion (second mounting portion faces the first mounting portion) and extending in the horizontal direction (Fig. 5, second member 6 has mounting potion at the top surface extending in the horizontal position), and
the cell plug is mounted on the first mounting portion and the second mounting portion (cell plug can be mounted on the first mounting portion and second mounting portion by placing the cell plugs on top of the mounting portions) and is detachable in the upward direction (cell plug can be detached in an upward direction).

	Regarding claim 8, Olsthoorn teaches (Fig. 3) of a supporting device (horizontal carriers 1, 2, 6, and 7) configured to detachably support a cell plug for seedling raising (Fig. 5, supporting device configured to detachably support a cell plug), the cell plug (Fig. 4b, plant pot) being formed as a single pot body (plant pot is formed of a single pot body), the supporting device comprising a first member (7) and a second member (6) that face each other (first member 7 and second member 6 faces each other), the supporting device being configured to be capable of changing an interval between the first member (7) and the second member (6) (Col. 4 lines 42-44, the interval between the members is adapted to the dimensions of the cell plugs to be displaced and thus, can be configured to be capable of changing the interval between the first and second members), 
wherein the first member (7) is provided with a first engaging portion extending in a horizontal direction (Fig. 3 and 4d, first member 7 has an engaging portion that touches the side of the cell plug extending in the horizontal direction), the second member is provided with a second engaging portion (Fig. 3 and 4d, second member 6 has an engaging portion that touches the side of the cell plug) facing the first engaging portion (second engaging portion faces the first engaging portion) and extending in the horizontal direction (Fig. 3 and 4d, second member 6 has an engaging portion that touches the side of the cell plug extending in the horizontal direction), the first member is further provided with a first mounting portion extending in the horizontal direction (Fig. 5, first member 7 has mounting potion at the top surface extending in the horizontal position), and
the second member is further provided with a second mounting portion facing the first mounting portion (second mounting portion faces the first mounting portion) and extending in the horizontal direction (Fig. 5, second member 6 has mounting potion at the top surface extending in the horizontal direction).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a) as being anticipated by Ingrassia (US 2009/0119987).
Regarding claim 1, Ingrassia teaches (Fig. 1) of a seedling raising device (Abstract, nursery device to hold plant cells) comprising:
a cell plug (cell 1’) for seedling raising (¶0026, plants can be grown in cell plug 1’) that is formed as a single pot body (¶0010, cell plug may have no sidewalls and be a single pot body); and
a supporting device (trays 1 with rods 3) configured to detachably arrange and support a plurality of cell plugs (supporting device configured to detachably arrange and support a plurality of cell plugs 1’), wherein the supporting device is capable of supporting the cell plug in either one of a first supporting position (first supporting position at the bottom tray 1) where the cell plug is slidably supported in a horizontal direction (cell plugs 1’ can slide horizontally in tray 1) and a second supporting position (supporting position at the top tray 1) where the cell plug is detachably supported in an upward direction (cell plug 1’ is detachably supported in an upward direction by lifting the cell plugs 1’ upward).

Regarding claim 2, Olsthoorn teaches (Fig. 1) of wherein the supporting device is configured to support the cell plug (1’) in either one of the first supporting position (supporting device configured to support cell plug 1’ in the first supporting position at the bottom tray 1) and the second supporting position (second supporting position with at top tray 1) in such a manner as to flexibly set an interval between the cell plugs (flexibly set an interval between the cell plugs 1’ along the supporting device in the horizontal direction).

Claim 9 is rejected under 35 U.S.C. 102(a) as being anticipated by Beeson, Jr. et al. (US 6.415.549), herein after Beeson.
Regarding claim 9, Beeson teaches of a cell plug for seedling raising (Abstract, container for growing plants) that is formed as a single pot body (Fig. 2, Col. 2 lines 61-64, cell plug can be formed as a single unit including the water collection means 20), the cell plug (10) comprising:
a main body (main body 11); a portion (water collection portion 20) to be engaged that protrudes laterally outward from the main body (portion 20 protrudes laterally outward from the main body 11 of the cell plug 10 and can be engaged), the portion to be engaged being configured to be engaged with a supporting device for supporting the cell plug (portion 20 can be engaged with a supporting device for supporting the cell plug 10 by holding the portion 20 by its side); 
and a portion to be mounted that protrudes laterally outward from the main body (portion 20 protrudes laterally outward from the main body 11 of the cell plug 10),
and the portion to be mounted being configured to be mounted on the supporting device (surface of portion 20 can be engaged with a supporting device for supporting cell plug 10 by being mounted on top of a mounting surface), 
wherein a through hole (Fig. 2, drain hole 16) is formed in the bottom wall (Fig. 2, circular bottom 12) of the main body (Fig. 2, 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olsthoorn et al. (US 5,215,427), herein after Olsthoorn, as applied to claim 3 above, and further in view of Beeson, Jr. et al. (US 6.415.549), herein after Beeson.
Regarding claim 6, Olsthroorn teaches of the invention in claim 3, and wherein the cell plug comprises a portion to be engaged that is engageable with the first engaging portion and the second engaging portion (Fig. 4d, side walls of cell plugs is engageable with the first engaging portion of the first engaging portion).
Olsthroon does not appear to teach of a portion to be mounted that is mountable on the first mounting portion and the second mounting portion, and
the portion to be engaged and the portion to be mounted are configured to protrude laterally outward from a main body of the cell plug.
Beeson is in the field of cell plugs and teaches (Fig. 2) of wherein the cell plug (container 10) comprises a portion to be engaged that is engageable with the first engaging portion and the second engaging portion (water collection means 20 is a portion that is engageable with the first and second engaging portion by holding the portion 20 by its side), and a portion (20) to be mounted that is mountable on the first mounting portion and the second mounting portion (portion 20 has a surface that can be mounted on the first and second mounting portions), and
the portion to be engaged and the portion to be mounted are configured to protrude laterally outward from a main body of the cell plug (portion 20 is configured to protrude lateral outward from the main body 11 of the cell plug 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olsthroon to incorporate the teachings of Beeson to have a portion that protrudes laterally outward from a main body of the cell plug that is mountable on the first and second mounting portion in order to have more support as it is mounted and prevent it from falling down. 

Regarding claim 7, Olsthroon teaches of the invention in claim 1, but does not appear to teach of wherein the cell plug has a through hole formed in a bottom wall thereof.
Beeson is in the field of cell plugs and teaches (Fig. 2) of wherein the cell plug (10) has a through hole (drain hole 16) formed in a bottom wall thereof (circular bottom 12) in order to allow for drainage of excess water (Col. 4 lines 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olsthroon to incorporate the teachings of Beeson to have a drain hole in order to allow for drainage of excess water as motivated by Beeson.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647